 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     NORA PHILLIPS; ERIKA PINHEIRO,              No. 2:19-cv-06338-SVW-JEM
12   and NATHANIEL DENNISON,
                                                 ORDER APPROVING STIPULATION
13              Plaintiffs,                      TO CONTINUE PRETRIAL AND
14                                               TRIAL DEADLINES BY SIXTY (60)
                       v.                        DAYS; DECLARATION OF MARTIN
15                                               M. TOMLINSON
     UNITED STATES CUSTOMS AND
16   BORDER PROTECTION; MARK                     [Fed. R. Civ. P. 16(b)(4)]
     MORGAN, in his official capacity as
17   Acting Commissioner of U.S. Customs         Honorable Stephen V. Wilson
     and Border Protection; UNITED               United States District Judge
18   STATES IMMIGRATION AND
19   CUSTOMS ENFORCEMENT;
     MATTHEW ALBENCE, in his official
20   capacity as acting director of United
     States Immigration and Customs
21   Enforcement; FEDERAL BUREAU OF
22   INVESTIGATION; and
     CHRISTOPHER WRAY, in his official
23   capacity as director of the Federal
     Bureau of Investigation,
24
                Defendants.
25
26
27
28
                                             1
 1         Having reviewed and considered the parties’ Joint Stipulation to Continue Pretrial
 2   and Trial Deadlines by Sixty (60) Days, and the Declaration of Martin M. Tomlinson,
 3   and good cause appearing therefore,
 4         IT IS ORDERED THAT:
 5         1.     The pretrial and trial deadlines are continued for sixty (60) days.
 6         2.     The pretrial conference and hearing on motions in limine is scheduled
 7   for November 30, 2020, at 3:00 p.m.
 8         3.     The jury trial is scheduled to begin on December 8, 2020, at 9:00 a.m.
 9         4.     All other instructions in the Court’s Civil Trial Preparation Order (ECF No
10   29) shall remain in effect.
11
12   Date: August 31, 2020                  ____________________________________
                                            HONORABLE STEPHEN V. WILSON
13
                                            UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
